           Case 2:20-cv-01758-MMB Document 87 Filed 04/27/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  HOPE DAVIS, On Behalf of Herself and               CIVIL ACTION
  On Behalf of All Others Similarly Situated,
                                                     No. 2:20-cv-01758-MMB
                      v.

  Universal Protection Services, LLC d/b/a
  Allied Universal Security Services, LLC

           MEMORANDUM RE: PLAINTIFF’S MOTION FOR LEAVE TO FILE A
                   “SUBSTITUTED AMENDED COMPLAINT”

  I.   Introduction

       Hope Davis (“Plaintiff”) twice applied to C&D Security Management, Inc. d/b/a “Allied

Universal” and Universal Protection Services, LLC, d/b/a “Allied Universal” (collectively

“Defendant” or “Allied”) for employment as a security guard. Plaintiff alleges that Defendant

violated the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., by denying Plaintiff

employment opportunities based on the results of her consumer report without first providing her

notice or a copy of the report. Plaintiff seeks relief under the FCRA on behalf of herself and others

who are similarly situated. Currently before the Court is Plaintiff’s Motion for Leave to File a

Substituted Amended Complaint. For the reasons that follow, Plaintiff’s Motion will be denied

without prejudice.

 II.   Factual and Procedural Background

       The Court has previously written on the factual background of this case. See generally

Davis v. C&D Sec. Mgmt., Inc., No. 20-cv-1758, 2020 WL 4284379, *1–2 (E.D. Pa. July 27,

2020) (Baylson, J.). For purposes of the present Motion, the relevant procedural facts are as

follows.




                                                 1
         Case 2:20-cv-01758-MMB Document 87 Filed 04/27/21 Page 2 of 2




       The parties agreed on a pretrial schedule for discovery. (ECF 27.) Plaintiff then filed a

Motion for Leave to File an Amended Complaint (ECF 33), which she later withdrew (ECF 82).

Contemporaneously with the withdrawal, as of April 19, 2021, Plaintiff filed a Motion for Leave

to File a “Substituted Amended Complaint.” (ECF 83.) Plaintiff made these filings after the

completion of discovery, and in the middle of briefing on Defendant’s Motion for Summary

Judgment which had been filed on March 12, 2021 (ECF 68). In the briefings for the Motions on

the Complaint, Plaintiff vaguely refers to factual inaccuracies in the original Complaint and asserts

the need to correct them.

III.   Analysis

       The Federal Rules of Civil Procedure do not allow for the filing of a “Substituted Amended

Complaint.” Rule 15 provides the proper vehicle for filing amended and supplemental pleadings.

It appears Plaintiff wishes to correct inaccuracies in her pleadings. In correcting inaccuracies, the

Court will rely on the requirements of Fed. R. Civ. P. 9(b) which requires a party to “state with

particularity the circumstances constituting . . . mistake”, in seeking relief.

       Plaintiff’s Motion for Leave to File a “Substituted Amended Complaint” will be denied

without prejudice to file a Motion for Leave to File a Second Amended Supplemental Complaint

(“SASC”), pursuant to Rules 15 and 9(b), stating with particularity the reasons for the need to do

so.

IV.    Conclusion

       For the foregoing reasons, Plaintiff’s Motion for Leave to File a Substituted Amended

Complaint will be DENIED. The parties shall adhere to the accompanying Order regarding

deadlines and details for the briefing on the SASC. All of the proceedings including the Motion

to Certify Class will be STAYED.
       O:\CIVIL 20\20-1758 Davis v. Allied\20cv1758 memorandum re mot for leave to file sub am compl.docx


                                                               2
